UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1498


In Re: BEVERLY L. HENNAGER,

                    Petitioner.




                           On Petition for Writ of Mandamus.
                               (1:15-cv-00149-LO-TCB)


Submitted: May 9, 2017                                            Decided: May 30, 2017


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Beverly L. Hennager, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Beverly L. Hennager has filed a petition for a writ of mandamus in which she asks

this court to order the district court to disburse to her earnings derived from the sale of

certain property, and to have voided various district court orders with which she

disagrees. We conclude that Hennager is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus may not be used as a

substitute for appeal, however. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.

2007). Further, mandamus relief is available only when the petitioner has a clear right to

the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       It is clear that Hennager is using mandamus as a substitute for appeal and, in any

event, she has not established a clear right to the relief sought. Accordingly, we deny the

petition for writ of mandamus and deny as moot her motion to expedite. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            2